NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1 
 

                   United States Court of Appeals
                                    For the Seventh Circuit 
                                    Chicago, Illinois 60604 
                                                 
                                    Submitted July 22, 2015* 
                                     Decided July 28, 2015 
                                                  
                                              Before 
 
                          RICHARD A. POSNER, Circuit Judge 
                           
                          FRANK H. EASTERBROOK, Circuit Judge
                           
                          DIANE S. SYKES, Circuit Judge 
 
No. 14‐2470                                          Appeal from the 
                                                     United States District Court 
TERRY WAGNER,                                        for the Northern District of Illinois, 
      Plaintiff‐Appellant,                           Eastern Division. 
                                                      
       v.                                            No. 13 C 4477 
                                                      
MARCUS HARDY, et al.,                                Harry D. Leinenweber, 
    Defendants‐Appellees.                            Judge. 
                                             
                                        O R D E R 

       Terry Wagner, an Illinois inmate, appeals from the dismissal of his lawsuit 
alleging that he was removed from a prison educational program because of a learning 
disability and in retaliation for using the prison grievance system. The district court, 
agreeing with the defendants, concluded that Wagner’s suit is barred by the two‐year 
statute of limitations governing his claims. We affirm the judgment. 
  


                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. 
P. 34(a)(2)(C). 
No. 14‐2470                                                                              Page 2 
 
            Wagner’s lawsuit was dismissed on the complaint, so we accept his factual 
allegations as true for purposes of this appeal. See Vinson v. Vermilion County, Ill., 
776 F.3d 924, 925 (7th Cir. 2015); Thulin v. Shopko Stores Operating Co., 771 F.3d 994, 995 
(7th Cir. 2014). Wagner is serving a 35‐year term of imprisonment. For several years at 
Stateville Correctional Center, he participated in an educational program taking 
pre‐GED and GED courses. On March 26, 2010, he was told that he no longer could 
participate in the program. Several weeks later he submitted three grievances asserting 
that he was removed from the program unlawfully. The first of these grievances, dated 
April 16, claims that Gale Sessler, the education‐program principal, and Diane Coleman, 
a program teacher, dropped him from the program in violation of federal statutes as well 
as a prison rule purportedly guaranteeing GED classes for “all offenders who do not 
have a high school diploma or G.E.D. certificate.” A second grievance, dated April 19, 
accuses principal Sessler of ending his participation in the program because of previous 
grievances about her dating back to 2008. The grievance adds that both Sessler and 
Coleman had administered GED practice tests incorrectly. Wagner’s third grievance, 
also dated April 19, repeats the allegations from the first and second grievances but this 
time directed at teacher Coleman only. On May 27, 2011, the Director of the Illinois 
Department of Corrections issued a decision agreeing with the Administrative Review 
Board’s (“ARB”) conclusion (and the warden’s earlier determination) that Coleman’s 
“[a]llegations of staff misconduct are not substantiated.” Almost four months later, on 
September 19, 2011, the ARB returned Wagner’s third grievance with the explanation 
that “[t]his office previously addressed this issue” in the May 2011 decision. 
 
            Wagner filed this lawsuit—by placing his complaint in the prison mail 
system—on May 13, 2013, nearly two years after the Director had rejected his first two 
grievances and 20 months after the ARB had returned the third. Named as defendants 
are Sessler and Coleman, along with the warden and two other Stateville employees. At 
screening, see 28 U.S.C. § 1915A, the district court concluded that Wagner’s complaint 
states claims under the Rehabilitation Act, see 29 U.S.C. § 794,1  for denial of equal access 
to educational services, and under 42 U.S.C. § 1983 for retaliation. Later, on the 
defendants’ motion, the court dismissed the action as barred by the two‐year statute of 
                                                 
            1  The district court concluded that Wagner’s complaint also states a claim under 

the Americans with Disabilities Act (“ADA”). See 42 U.S.C. § 12132. But the 
Rehabilitation Act provides at least as much protection to inmates as the ADA, see 
Wagoner v. Lemmon, 778 F.3d 586, 592 (7th Cir. 2015) (characterizing Title II of the ADA 
and the Rehabilitation Act as “functionally identical”), so we construe Wagner’s 
statutory claims as a single claim under the Rehabilitation Act. 
No. 14‐2470                                                                            Page 3 
 
limitations governing claims arising in Illinois under both the Rehabilitation Act and 
§ 1983. See 735 ILL. COMP. STAT. 5/13‐202; Johnson v. Rivera, 272 F.3d 519, 521 (7th Cir. 
2001) (§ 1983); Bush v. Commonwealth Edison Co., 990 F.2d 928, 933 (7th Cir. 1993) 
(Rehabilitation Act). The court acknowledged that the statute of limitations had been 
tolled while Wagner exhausted his first two grievances. See 735 ILL. COMP. STAT. 
5/13‐216; Walker v. Sheahan, 526 F.3d 973, 978 (7th Cir. 2008); Johnson, 272 F.3d at 522. Yet, 
the court reasoned, Wagner had been removed from the GED program three weeks 
before he submitted those grievances, and then he waited fourteen days shy of two years 
after the grievances were rejected before filing suit. Thus, the court concluded, more 
than two years of countable time had elapsed between Wagner’s removal from the 
program and the date he filed suit. Moreover, the court added, Wagner’s third 
grievance, although not resolved until September 2011, could not save his lawsuit 
because that grievance was returned as “duplicative” of the first two grievances. To 
conclude that the statute of limitations had been tolled all the way to September, the 
court explained, would encourage inmates to “keep extending the statute of limitations 
tolling period by filing duplicate grievances on the same issue.” 
 
        Before reaching the merits of Wagner’s appeal, we note that the defendants 
contend that our jurisdiction is limited by Rule 3 of the Federal Rules of Appellate 
Procedure, which requires an appellant to “designate the judgment, order, or part 
thereof being appealed.” FED. R. APP. P. 3(c)(1)(B). The district court had granted the 
defendants’ motion to dismiss on March 26, 2014, but Wagner’s notice of appeal 
designates as the “judgment” a June 6, 2014 order denying a timely motion for 
reconsideration. According to the defendants, we are limited to reviewing the June 6 
order because Wagner did not also designate the district court’s March 26 decision. That 
contention is mistaken; a notice of appeal that designates for review an order denying a 
motion for reconsideration confers appellate jurisdiction over that decision and the 
underlying decision. See Taylor v. Brown, 787 F.3d 851, 856 (7th Cir. 2015); Borrero v. City of 
Chicago, 456 F.3d 698, 700 (7th Cir. 2006). 
 
        On the merits Wagner disagrees with the district court about the dates when 
tolling began and ended. Wagner contends that the statute of limitations was tolled from 
March 26, 2010, when he learned about his removal from the educational program, until 
September 19, 2011, when the ARB returned the last of his three grievances. Based on 
those dates, Wagner continues, he filed his complaint well within the two‐year statute of 
limitations. 
         
No. 14‐2470                                                                            Page 4 
 
        We cannot conclude that the district court erred in finding that that the statute of 
limitations was running until Wagner submitted the first of his grievances, three weeks 
after his claims accrued. See Walker, 526 F.3d at 978. Although Wagner now argues that 
the statute of limitations was tolled while he pursued informal resolution of his dispute 
with prison officials, which, he asserts, started immediately after he learned of his 
dismissal from the program, Wagner did not make this argument in the district court, 
and so he has waived it on appeal. See Williams v. Dieball, 724 F.3d 957, 961 (7th Cir. 
2013); Puffer v. Allstate Ins. Co., 675 F.3d 709, 718 (7th Cir. 2012).   
         
        Wagner also argues that the statute of limitations should have been tolled until 
the ARB returned his last grievance on September 19, 2011. But the entirety of Wagner’s 
allegations against principal Sessler and teacher Coleman are contained in the first two 
grievances, which were resolved by the Director on May 27, 2011. Thus, the limitations 
period for Wagner’s claims expired no later than May 6, 2013, seven days before he 
placed his complaint in the prison mail system. 
         
        Wagner’s third grievance does not change this outcome. We agree with the 
district court that because that grievance is duplicative of the first two, the statute of 
limitations was tolled only until the first two grievances were resolved. Wagner was 
required to properly exhaust his administrative remedies, see Woodford v. Ngo, 548 U.S. 81, 
93 (2006); Pavey v. Conley, 663 F.3d 899, 903 (7th Cir. 2011), and filing multiple grievances 
accusing the same individuals of misconduct based on the same underlying facts cannot 
save Wagner’s suit, see Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004). 
         
                                                                                 AFFIRMED.